Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-9, 11-16 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 9 each recite “an inner support ring that extends circumferentially around the axis and includes a first ring body and an outer flange that extends axially from the first ring body and contacts a radial outer surface of each of the inner liner tiles to block radial outward movement of the plurality of inner liner tiles”.  Paragraphs 10 and 20 of the specification state “an inner support ring that extends circumferentially around an axis and contacts each of the inner liner tiles to block radial movement of the plurality of inner liner tiles” and figures 5 and 8-10 show an inner support ring with an outer flange with a gap between the flange and the inner liner tiles.  There is no support in the original disclosure for the outer flange contacting a radial outer surface of each of the inner liner tiles.  Therefore, this is new matter.  The claims have the same issue with regard to the second ring body  contacting the radial inner surface of each of the outer liner tiles.
Claim 16 recites “the inner and outer skins being formed to include a plurality of cooling passages and each including a hanger that grasps a respective aft end of the inner liner tiles and the outer liner tiles.” and base claim 9 recites an inner support ring and an outer support ring.  Figures 5 and 8-9 show the support rings in a system without skins and a hanger and figure 10 shows a system with skins and hangers but no support rings. There is no support in the original disclosure for a system with skins, hangers, and support rings.  Therefore, this is new matter.
Claims dependent thereon are rejected for the same reasons.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-9, 11-16 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite “wherein one of the inner liner tile and the outer liner tile is formed integrally with the heat shield such that an axially-forward end of the one of the inner liner tile and the outer liner tile is supported only by the heat shield relative to the combustor shell”.  It is what the metes and bounds of the tile is supported only by the heat shield relative to the combustor shell are.  The original disclosure shows the outer liner tile integrally formed with the heat shield in figure 5, but it also shows the outer line tile supported by the outer support ring 60 which is attached to outer wall of the combustor shell.  Clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Rudrapatna et al. (US 2011/0120133) in view of Morenko (US 2020/0284199) and Hu et al. (US 2020/0158344).
Regarding claim 1, Rudrapatna discloses a combustor (208) for use in a gas turbine engine (100), the combustor comprising 
a combustor shell (304 and 404), the combustor shell formed to define an internal space (214), the combustor shell including an inner annular wall (304) that extends circumferentially around an axis (200), an outer annular wall (404) that extends circumferentially around the axis and the inner annular wall to provide an internal space (214) radially between the inner annular wall and the outer annular wall, and a dome panel (222) that extends circumferentially around the axis and radially between an axially-forward end of the inner annular wall and an axially-forward end of the outer annular wall (left ends of 304 and 404), 
a heat shield (Annotated figure 2), the heat shield being mounted to an axially aft surface of the dome panel and arranged to extend around the axis (Figure 2 shows the heat shield mounted to the aft side of the dome panel and extending about 200), and 
a combustor liner (302 and 402) arranged to extend along inner surfaces of the combustor shell within the internal space and to cooperate with the heat shield to define a combustor chamber (the internal space within the combustor liner 214), the combustor liner including a plurality of outer liner tiles (402, see paragraph 24) and a plurality of inner liner tiles (302, see paragraph 23). 

    PNG
    media_image1.png
    675
    815
    media_image1.png
    Greyscale

Rudrapatna is silent on the combustor shell comprising metallic materials, the heat shield being a plurality of heat shields comprising ceramic matrix composite materials and each heat shield arranged to extend partway around the axis, the combustor liner comprising ceramic matrix composite materials, each of the plurality of outer tiles arranged to extend only partway around the axis and axially away from the heat shield along the outer annular wall and each of the plurality of inner tiles arranged to extend only partway around the axis and axially away from the heat shield along the inner annular wall, wherein one of the inner liner tile and the outer liner tile is formed integrally with the heat shield such that an axially-forward end of the one of the inner liner tile and the outer liner tile is supported only by the heat shield relative to the combustor shell within the internal space and to block flow of gases between the heat shield and the one of the inner liner tile and the outer liner tile without a seal therebetween, and further comprising an inner support ring that extends circumferentially around the axis and includes a first ring body and an outer flange that extends axially from the first ring body and contacts a radial outer surface of each of the plurality of inner liner tiles to block radial outward movement of the plurality of inner liner tiles and an outer support ring that extends circumferentially around the axis and includes a second ring body and an inner flange that extends axially away from the second ring body and contacts a radial inner surface of each of the plurality of outer liner tiles to block radial inward movement of the plurality of outer liner tiles.
Morenko teaches a combustor (16) for use in a gas turbine engine (10), the combustor comprising 
a combustor shell (16A and 16B) comprising metallic materials (paragraph 14), the combustor shell formed to define an internal space (space within 16), the combustor shell including an inner annular wall (16A) that extends circumferentially around an axis (11), an outer annular wall (16B) that extends circumferentially around the axis and the inner annular wall to provide an internal space (space within 16) radially between the inner annular wall and the outer annular wall, and a dome panel (Annotated figure 2) that extends circumferentially around the axis, 
a plurality of heat shields (21A) comprising ceramic matrix composite materials (paragraph 17), each heat shield being mounted to the dome panel and arranged to extend partway around the axis (Figure 2), and 
a combustor liner (30 and 21B) arranged to extend along inner surfaces of the combustor shell within the internal space and to cooperate with the heat shield to define a combustor chamber (internal space of figure 2), the combustor liner comprising ceramic matrix composite materials (paragraphs 17 and 24) and including a plurality of outer liner tiles (30 is comprised of multiple tiles 31) each arranged to extend only partway around the axis and axially away from the heat shield along the outer annular wall (see figure 3B) and a plurality of inner liner tiles (21B) each arranged to extend only partway around the axis and axially away from the heat shield along the inner annular wall (see figure 2), 
wherein one of the inner liner tile and the outer liner tile is formed integrally with the heat shield (Figure 2 shows 21A and 21B integrally formed) such that an end of the one of the inner liner tile and the outer liner tile is supported only by the heat shield relative to the combustor shell within the internal space (see 112 rejection above.  For purposes of examination this limitation is assumed to mean the tile is supported by the heat shield.  Figure 2 shows this) and to block flow of gases between the heat shield and the one of the inner liner tile and the outer liner tile without a seal therebetween (Figure 2 shows the integral nature of 21A and 21B blocks the flow of gasses between the two elements).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna’s invention to include the combustor shell comprising metallic materials, the heat shield being a plurality of heat shields comprising ceramic matrix composite materials and the combustor liner comprising ceramic matrix composite materials in order to allow higher combustor temperatures that CMC components can withstand and allowing greater ductility and thus more durable metal parts in the cooler portions of the combustor, to include each heat shield arranged to extend partway around the axis and each of the plurality of outer tiles arranged to extend only partway around the axis and axially away from the heat shield along the outer annular wall and each of the plurality of inner tiles arranged to extend only partway around the axis and axially away from the heat shield along the inner annular wall in order to allow the segments to expand and contract without rigid interconnections as suggested and taught by Morenko in paragraph 19 and thus prevent part fracture due to changes in temperature.
It is noted that making a part integral, as is disclosed in the instant application, was an obvious extension of prior art teachings, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 J(CCPA 1965) (MPEP 2144.04(V)(B)).  In this case it would have been obvious to include wherein one of the inner liner tile and the outer liner tile is formed integrally with the heat shield such that an axially-forward end of the one of the inner liner tile and the outer liner tile (when incorporated into the system of Rudrapatna, the heat shield is at the axially forward end of the combustor and the liner tile connects to the heat shield at the axially forward end of the liner tile) is supported only by the heat shield relative to the combustor shell within the internal space and to block flow of gases between the heat shield and the one of the inner liner tile and the outer liner tile without a seal therebetween. 

    PNG
    media_image2.png
    651
    958
    media_image2.png
    Greyscale

Rudrapatna in view of Morenko are silent on an inner support ring that extends circumferentially around the axis and includes a first ring body and an outer flange that extends axially from the first ring body and contacts a radial outer surface of each of the plurality of inner liner tiles to block radial outward movement of the plurality of inner liner tiles and an outer support ring that extends circumferentially around the axis and includes a second ring body and an inner flange that extends axially away from the second ring body and contacts a radial inner surface of each of the plurality of outer liner tiles to block radial inward movement of the plurality of outer liner tiles.
Hu teaches an inner support ring (Figure 5, 54) that extends circumferentially around the axis and includes a first ring body (downstream portion of 54) and an outer flange (54A) that extends axially from the first ring body (54A extends axially forward) and contacts a radial outer surface (55A) of each of the plurality of inner liner tiles (55) to block radial outward movement of the plurality of inner liner tiles (54A will keep 55 from moving radially outward) and an outer support ring (paragraph 41 states that the ring structure can be applied to the inner wall 16A as shown in the figure or the outer wall 16B or both, further reference will be made to the structure shown in figure 5, however, it is understood that there are two separate rings, 54) that extends circumferentially around the axis and includes a second ring body (downstream portion of 54) and an inner flange (54A) that extends axially away from the second ring body (54A extends axially forward) and contacts a radial inner surface (55A) of each of the plurality of outer liner tiles (55) to block radial inward movement of the plurality of outer liner tiles (54A will keep 55 from moving radially inward).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna in view Morenko’s invention to include an inner support ring that extends circumferentially around the axis and includes a first ring body and an outer flange that extends axially from the first ring body and contacts a radial outer surface of each of the plurality of inner liner tiles to block radial outward movement of the plurality of inner liner tiles and an outer support ring that extends circumferentially around the axis and includes a second ring body and an inner flange that extends axially away from the second ring body and contacts a radial inner surface of each of the plurality of outer liner tiles to block radial inward movement of the plurality of outer liner tiles in order to hold the double-skin combustor liner (in the system of Rudrapatna in view of Morenko and Hu this is the liner and the panels) spaced apart for effusion cooling and to allow relative thermal expansion as suggested and taught by Hu in paragraph 41.

Regarding claim 9, Rudrapatna discloses a combustor (208) for use in a gas turbine engine (100), the combustor comprising 
a combustor shell (304 and 404), the combustor shell extends circumferentially around an axis (200) formed to define an internal space (214), 
a heat shield (Annotated figure 2), the heat shield being mounted to an axially aft surface of the combustor shell within the internal space (Figure 2 shows the heat shield mounted to the aft side of the combustor shell within the internal space), and 
a combustor liner (302 and 402) arranged to extend along inner surfaces of the combustor shell within the internal space and to cooperate with the heat shield to define a combustor chamber (the internal space within the combustor liner 214), the combustor liner including a plurality of outer liner tiles (402, see paragraph 24) arranged to extend axially away from the heat shield and a plurality of inner liner tiles (302, see paragraph 23) arranged to extend axially away from the plurality of heat shields (Figure 2) and spaced radially inward from the plurality of outer liner tiles (Figure 2 shows the inner liner tile is radially inward of the outer liner tile and extends axially away from the heat shield), 
Rudrapatna is silent on the combustor shell comprising metallic materials, the heat shield being a plurality of heat shields comprising ceramic matrix composite materials, the combustor liner comprising ceramic matrix composite materials, and wherein one of the plurality of inner liner tiles and the plurality of outer liner tiles is formed integrally with a corresponding one of the plurality of heat shields such that an axially-forward end of the one of the plurality of inner liner tiles and the plurality of outer liner tiles is supported only by the corresponding one of the plurality of heat shields relative to the combustor shell within the internal space, and further comprising an inner support ring that extends circumferentially around the axis and includes a first ring body and an outer flange that extends axially from the first ring body and contacts a radial outer surface of each of the plurality of inner liner tiles to block radial outward movement of the plurality of inner liner tiles and an outer support ring that extends circumferentially around the axis and includes a second ring body and an inner flange that extends axially away from the second ring body and contacts a radial inner surface of each of the plurality of outer liner tiles to block radial inward movement of the plurality of outer liner tiles..
Morenko teaches a combustor (16) for use in a gas turbine engine (10), the combustor comprising 
a combustor shell (16A and 16B) comprising metallic materials (paragraph 14), the combustor shell formed to define an internal space (space within 16), 
a plurality of heat shields (21A) comprising ceramic matrix composite materials (paragraph 17), each heat shield being mounted to the combustor shell within the internal space (Figure 2), and 
a combustor liner (30 and 21B) arranged to extend along inner surfaces of the combustor shell within the internal space and to cooperate with the heat shield to define a combustor chamber (internal space of figure 2), the combustor liner comprising ceramic matrix composite materials (paragraphs 17 and 24) and including an outer liner tile (30) e arranged to extend only partway around the axis and axially away from the heat shield along the outer annular wall (see figure 2) and an inner liner tile (21B) arranged to extend axially away from the heat shield along the inner annular wall (see figure 2), 
wherein one of the inner liner tile and the outer liner tile is formed integrally with the heat shield (Figure 2 shows 21A and 21B integrally formed) such that an end of the one of the inner liner tile and the outer liner tile is supported only by the heat shield relative to the combustor shell within the internal space (see 112 rejection above.  For purposes of examination this limitation is assumed to mean the tile is supported by the heat shield.  Figure 2 shows this) and to block flow of gases between the heat shield and the one of the inner liner tile and the outer liner tile without a seal therebetween (Figure 2 shows the integral nature of 21A and 21B blocks the flow of gasses between the two elements).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna’s invention to include the combustor shell comprising metallic materials, the heat shield being a plurality of heat shields being a plurality of heat shields comprising ceramic matrix composite materials and the combustor liner comprising ceramic matrix composite materials in order to allow higher combustor temperatures that CMC components can withstand in the hottest part of the combustor and allowing greater ductility and thus more durable metal parts in the cooler portions of the combustor.
It is noted that making a part integral, as is disclosed in the instant application, was an obvious extension of prior art teachings, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 J(CCPA 1965) (MPEP 2144.04(V)(B)).  In this case it would have been obvious to include wherein one of the plurality of inner liner tiles and the plurality of outer liner tiles is formed integrally with a corresponding one of the plurality of heat shields such that an axially-forward end of the one of the plurality of inner liner tiles and the plurality of outer liner tiles (when incorporated into the system of Rudrapatna, the heat shield is at the axially forward end of the combustor and the liner tile connects to the heat shield at the axially forward end of the liner tile) is supported only by the corresponding one of the plurality of heat shields relative to the combustor shell within the internal space.
Rudrapatna in view of Morenko are silent on an inner support ring that extends circumferentially around the axis and includes a first ring body and an outer flange that extends axially from the first ring body and contacts a radial outer surface of each of the plurality of inner liner tiles to block radial outward movement of the plurality of inner liner tiles and an outer support ring that extends circumferentially around the axis and includes a second ring body and an inner flange that extends axially away from the second ring body and contacts a radial inner surface of each of the plurality of outer liner tiles to block radial inward movement of the plurality of outer liner tiles.
Hu teaches an inner support ring (Figure 5, 54) that extends circumferentially around the axis and includes a first ring body (downstream portion of 54) and an outer flange (54A) that extends axially from the first ring body (54A extends axially forward) and contacts a radial outer surface (55A) of each of the plurality of inner liner tiles (55) to block radial outward movement of the plurality of inner liner tiles (54A will keep 55 from moving radially outward) and an outer support ring (paragraph 41 states that the ring structure can be applied to the inner wall 16A as shown in the figure or the outer wall 16B or both, further reference will be made to the structure shown in figure 5, however, it is understood that there are two separate rings, 54) that extends circumferentially around the axis and includes a second ring body (downstream portion of 54) and an inner flange (54A) that extends axially away from the second ring body (54A extends axially forward) and contacts a radial inner surface (55A) of each of the plurality of outer liner tiles (55) to block radial inward movement of the plurality of outer liner tiles (54A will keep 55 from moving radially inward).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna in view Morenko’s invention to include an inner support ring that extends circumferentially around the axis and includes a first ring body and an outer flange that extends axially from the first ring body and contacts a radial outer surface of each of the plurality of inner liner tiles to block radial outward movement of the plurality of inner liner tiles and an outer support ring that extends circumferentially around the axis and includes a second ring body and an inner flange that extends axially away from the second ring body and contacts a radial inner surface of each of the plurality of outer liner tiles to block radial inward movement of the plurality of outer liner tiles in order to hold the double-skin combustor liner (in the system of Rudrapatna in view of Morenko and Hu this is the liner and the panels) spaced apart for effusion cooling and to allow relative thermal expansion as suggested and taught by Hu in paragraph 41.
Regarding claims 3 and 11, Rudrapatna in view of Morenko and Hu teach the invention as claimed and described above.  Rudrapatna further teaches each outer liner tile includes a tile panel (Axially extending portion of the outer liner tiles, see figure 2) and an aft support flange (Annotated figure 2) that extends axially-aft away from tile panel to engage with the outer support ring with a slip fit (Figure 2 shows the flange engages with the outer support ring with a gap, which allows the pieces to move during thermal growth, i.e. a slip fit).
Rudrapatna is silent on each outer liner tile is formed integral with a corresponding heat shield.
Morenko teaches each liner tile is formed integral with a corresponding heat shield (Figure 2).  
It is noted that making a part integral, as is disclosed in the instant application, was an obvious extension of prior art teachings, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 J(CCPA 1965) (MPEP 2144.04(V)(B)).  In this case it would have been obvious to include wherein each outer liner tile is formed integral with a corresponding heat shield (While Morenko teaches the each inner liner tile being formed integrally with a corresponding heat shield and the outer liner separate, the principle is the same when applied the outer liner being integral with the heat shield and the inner liner being separate.).
Regarding claims 4 and 12, Rudrapatna in view of Morenko and Hu teach the invention as claimed and described above.  Rudrapatna is silent on wherein each outer liner tile further comprises a first circumferential flange on a first circumferential side of the tile panel and a second circumferential flange on an opposite second circumferential side of the tile panel and both the first circumferential flange and the second circumferential flange interlock with circumferential flanges of neighboring outer liner tiles to block flow of gases circumferentially between each outer liner tile.
Morenko teaches wherein each liner tile further comprises a first circumferential flange (Annotated figure 5) on a first circumferential side of the tile panel (left side of panel on figure 5) and a second circumferential flange (Annotated figure 5 shows the second flange of the neighboring tile, and is to the right of the figure for the tile shown in figure 5) on an opposite second circumferential side of the tile panel (right side of panel on figure 5) and both the first circumferential flange and the second circumferential flange interlock with circumferential flanges of neighboring liner tiles to block flow of gases circumferentially between each liner tile (Annotated figure 5 shows the circumferential flanges interlock with neighboring tiles and block gas flow through that connection area).

    PNG
    media_image3.png
    357
    855
    media_image3.png
    Greyscale
 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna’s invention to include wherein each outer liner tile further comprises a first circumferential flange on a first circumferential side of the tile panel and a second circumferential flange on an opposite second circumferential side of the tile panel and both the first circumferential flange and the second circumferential flange interlock with circumferential flanges of neighboring outer liner tiles to block flow of gases circumferentially between each outer liner tile (Morenko shows the circumferential flange arrangement between inner liner tiles; however, the arrangement and benefits are the same when applied to Rudrapatna’s outer liner tiles) order to allow the segments to expand and contract without rigid interconnections as suggested and taught by Morenko in paragraph 19 and thus prevent part fracture due to changes in temperature.
Regarding claim 5, Rudrapatna in view of Morenko and Hu teach the invention as claimed and described above.  Rudrapatna further teaches wherein each inner liner tile includes a tile panel (axially extending portion of inner liner tile 302), and an aft tile flange (Annotated figure 2) retained by the inner support ring with a slip fit (Figure 2 shows the flange is retained by the inner support ring and can move left to right as the parts thermally expand, i.e. slip fit to the inner support ring).
Rudrapatna is silent on a forward tile flange retained between the inner annular wall and the dome panel.
Morenko teaches a forward tile flange (Annotated figure 2) retained between the annular wall (16B) and the dome panel (Annotated figure 2).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna’s invention to include a forward tile flange retained between the inner annular wall (While Morenko teaches the each inner liner tile being formed integrally with a corresponding heat shield and the outer liner separate with a forward flange, the principle is the same when applied the outer liner being integral with the heat shield and the inner liner being separate with the forward flange) and the dome panel in order to couple the combustor together as suggested and taught in paragraph 30.
Regarding claim 6, Rudrapatna in view of Morenko and Hu teach the invention as claimed and described above.  Rudrapatna is silent on wherein each of the plurality of heat shields includes a shield panel and a plurality of attachments that extend axially forward from the shield panel and couple with the dome panel to mount and retain the heat shield and the corresponding one of the inner liner tile and the outer liner tile to the dome panel.
Morenko teaches wherein each of the plurality of heat shields includes a shield panel (planar radially extending face of 21A) and a plurality of attachments (40) that extend axially forward from the shield panel and couple with the dome panel to mount (Annotated figure 2) and retain the heat shield and the corresponding one of the inner liner tile and the outer liner tile to the dome panel (Figure 2 shows the heat shield and the integrally formed liner are retained to the dome panel).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna’s invention to include wherein each of the plurality of heat shields includes a shield panel and a plurality of attachments that extend axially forward from the shield panel and couple with the dome panel to mount and retain the heat shield and the corresponding one of the inner liner tile and the outer liner tile to the dome panel in order to couple the combustor together as suggested and taught in paragraph 30.
Regarding claim 7, Rudrapatna in view of Morenko and Hu teach the invention as claimed and described above.  Rudrapatna is silent on wherein each of the plurality of attachments extend through openings formed in the dome panel that are shaped to allow for thermal growth of the dome panel relative to the heat shield .
Morenko teaches wherein each of the plurality of attachments extend through openings (37B) formed in the dome panel (figure 2 shows the openings in the dome panel formed of a double wall just behind the heat shield) that are shaped to allow for thermal growth of the dome panel relative to the heat shield (Intended use.  Figure 2 shows there is an axial gap between the heat shield and the dome panel allowing for thermal growth).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna’s invention to include wherein each of the plurality of attachments extend through openings formed in the dome panel that are shaped to allow for thermal growth of the dome panel relative to the heat shield in order to couple the combustor together as suggested and taught in paragraph 30.
Regarding claim 8, Rudrapatna in view of Morenko and Hu teach the invention as claimed and described above.  Rudrapatna is silent wherein each of the outer liner tiles and each of the inner liner tiles extends across an entire axial length of the internal space.
Morenko teaches wherein each of the outer liner tiles and each of the inner liner tiles extends across an entire axial length of the internal space (Figure 2 shows the outer liner tiles extend the entire axial length of the internal space and paragraph 18 describes the inner liner tiles 21B may be lined up side by side in the circumferential direction and extend for the interior of combustor 16, i.e. the axial length of the internal space).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna’s invention to include wherein each of the outer liner tiles and each of the inner liner tiles extends across an entire axial length of the internal space in order to allow the segments to expand and contract without rigid interconnections as suggested and taught by Morenko in paragraph 19 and thus prevent part fracture due to changes in temperature.
Regarding claim 13, Rudrapatna in view of Morenko and Hu teach the invention as claimed and described above.  Rudrapatna further teaches wherein each inner liner tile includes a tile panel (axially extending portion of inner liner tile 302), and an aft tile flange (Annotated figure 2) retained by the inner support ring with a slip fit (Figure 2 shows the flange is retained by the inner support ring and can move left to right as the parts thermally expand, i.e. slip fit to the inner support ring).
Rudrapatna is silent on a forward tile flange retained by the combustor shell
Morenko teaches a forward tile flange (Annotated figure 2) retained by the combustor shell (Figure 2 shows the combustor shell 16B retaining the forward flange).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna’s invention to include a forward tile flange retained by the combustor shell in order to couple the combustor together as suggested and taught in paragraph 30.
Regarding claim 14, Rudrapatna in view of Morenko and Hu teach the invention as claimed and described above.  Rudrapatna is silent on wherein each of the plurality of heat shields includes a shield panel and a plurality of attachments that extend axially forward from the shield panel and couple with the combustor shell to mount and retain the heat shield and the corresponding one of the inner liner tile and the outer liner tile to the combustor shell.
Morenko teaches wherein each of the plurality of heat shields includes a shield panel (planar radially extending face of 21A) and a plurality of attachments (40) that extend axially forward from the shield panel and couple with the combustor shell to mount (Annotated figure 2) and retain the heat shield and the corresponding one of the inner liner tile and the outer liner tile to the combustor shell (Figure 2 shows the heat shield and the integrally formed liner are retained to the dome panel).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna’s invention to include wherein each of the plurality of heat shields includes a shield panel and a plurality of attachments that extend axially forward from the shield panel and couple with the combustor shell to mount and retain the heat shield and the corresponding one of the inner liner tile and the outer liner tile to the combustor shell in order to couple the combustor together as suggested and taught in paragraph 30.
Regarding claim 15, Rudrapatna in view of Morenko and Hu teach the invention as claimed and described above.  Rudrapatna further teaches a dome panel (222).
Rudrapatna is silent on wherein each of the plurality of attachments extend through openings formed in the dome panel that are shaped to allow for thermal growth of the dome panel relative to the heat shield .
Morenko teaches wherein each of the plurality of attachments extend through openings (37B) formed in the dome panel (figure 2 shows the openings in the dome panel formed of a double wall just behind the heat shield) that are shaped to allow for thermal growth of the dome panel relative to the heat shield (Intended use.  Figure 2 shows there is an axial gap between the heat shield and the dome panel allowing for thermal growth).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna’s invention to include wherein each of the plurality of attachments extend through openings formed in the dome panel that are shaped to allow for thermal growth of the dome panel relative to the heat shield in order to couple the combustor together as suggested and taught in paragraph 30.
Regarding claims 21 and 22, Rudrapatna in view of Morenko and Hu teach the invention as claimed and described above.  Rudrapatna in view of Morenko is silent on wherein the inner support ring includes an inner flange that extends axially away from the first ring body and the outer support ring includes an outer flange the extends axially away from the second ring body, the inner flange of the inner support ring is fixed with the inner annular wall and is spaced apart radially from the outer flange of the inner support ring to define a first channel therebetween, and the outer flange of the outer support ring is fixed with the outer annular wall and spaced apart radially from the inner flange of the outer support ring to define a second channel therebetween.
Hu teaches wherein the inner support ring includes an inner flange (54B) that extends axially away from the first ring body (54B extends axially forward) and the outer support ring (as described above paragraph 41 states that the ring structure can be applied to the inner wall 16A as shown in the figure or the outer wall 16B or both, further reference will be made to the structure shown in figure 5, however, it is understood that there are two separate rings, 54) includes an outer flange (54B) the extends axially away from the second ring body (54B extends axially forward), the inner flange of the inner support ring is fixed with the inner annular wall (Figure 5 shows the ring 54 is fixed to wall 55 and held in place by 51) and is spaced apart radially from the outer flange of the inner support ring to define a first channel therebetween (Figure 5 shows the inner and outer flanges are spaced apart and form a channel through which the wall is received), and the outer flange of the outer support ring is fixed with the outer annular wall (Figure 5 shows the ring 54 is fixed to wall 55 and held in place by 51) and spaced apart radially from the inner flange of the outer support ring to define a second channel therebetween (Figure 5 shows the inner and outer flanges are spaced apart and form a channel through which the wall is received).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Rudrapatna in view Morenko’s invention to include wherein the inner support ring includes an inner flange that extends axially away from the first ring body and the outer support ring includes an outer flange the extends axially away from the second ring body, the inner flange of the inner support ring is fixed with the inner annular wall and is spaced apart radially from the outer flange of the inner support ring to define a first channel therebetween, and the outer flange of the outer support ring is fixed with the outer annular wall and spaced apart radially from the inner flange of the outer support ring to define a second channel therebetween for effusion cooling and to allow relative thermal expansion as suggested and taught by Hu in paragraph 41.
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. 
Applicant argues that the axially-forward end of one of the inner liner tile and the outer liner tile is supported only by the heat shield and focusses on  the axially-forward end.  Merriam-Webster defines support as “to hold up or serve as a foundation or prop for”.  For any part, or a portion of a part as Applicant describes, to be held up or supported by only one element, it would need to not be held up or supported by any other element and Applicant clearly shows that the support rings or hangers support the part at the aft end the liner tiles.  The axially forward end is not distinct and cut off from the aft end, so it is also supported by the support rings or hangers as shown in figures 5 and 8-10.  Therefore, this argument is not persuasive.
Applicant’s arguments with respect to the art rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/            Primary Examiner, Art Unit 3741